Detailed Action

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-13, 17 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 2 “wherein the downhole tool comprises”. The claim defines a downhole tool in line 1 and another downhole tool in line 2. It is unclear if the aforementioned limitation is referring to the tool defined in line 1 or to the tool defined in line 2. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “disposing [[a]] the downhole tool in a borehole, wherein the downhole tool comprises”.

In regards to claim(s) 2-13, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 6, the claim recites in line 1 “wherein the time delay is”. A time delay was defined in claim 1 and another time delay was defined in claim 5. It is unclear if the aforementioned limitation is referring to the delay defined in claim 1 or to the delay defined in claim 5. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the determined time delay of the return signal to travel from the master module to the module is”.

In regards to claim(s) 7-8, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 6.

In regards to claim 17, the claim recites in line 2 “to calibrate the formation property”. The word “the” in front of the limitation(s) “formation property” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has assumed that claim 17 is dependent on claim 16 in order to advance prosecution.

In regards to claim 20, the claim recites in line 1 “wherein the measurement comprises the time delay, and wherein the time delay comprises”. A time delay was defined in claim 14 and another time delay was defined in claim 18. It is unclear, every instance “the time delay” is recited, if the recited time delay is referring to the delay 
 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donderici et al. (WO-2017/099710).

In regards to claim 1, Donderici teaches a method for calibrating a downhole tool [pg. 8 L. 13-15 and L. 21-22]. Donderici teaches that the method comprises a step of disposing a downhole tool in a borehole, wherein the downhole tool comprises a first device and a second device [fig. 1, fig. 5A, pg. 7 L. 11-12]. Furthermore, Donderici teaches that a master module is disposed on the first device and a module is disposed in the second device [pg. 8 L. 13-17]. Also, Donderici teaches that the method comprises a step of transmitting a signal from the master module to the module, a step of transmitting a return signal from the module to the master module, and a step of receiving the return signal with the master module [pg. 8 L. 15-17]. Donderici further teaches a step of measuring a one way travel time, which is equal to the time that takes the signal to travel from the master module to the module, and which is equal to the 

In regards to claim 2, Donderici, as applied in claim 1 above, further teaches that the master module can transmit the signal and receive the return signal [pg. 8 L. 15-17]. This teaching means that the master module comprises a master transmitter and a master receiver.

In regards to claim 5, Donderici, as applied in claim 1 above, further teaches that the one way travel time (tone enabled delay) is equal to the round trip travel time (counter) minus all system delays and divided by 2 [pg. 8 L. 22-25]. In other words, Tdd = (Counter – Tf-T4-T3)/2, wherein Counter is a time for the signal to travel from the master module to the module and back to the master module as measured by the master module, Tf is a time delay, T4 is a transmitter tone snapshot, and T3 is a receiver tone snapshot.  

In regards to claim 10, Donderici, as applied in claim 1 above, further teaches a step of measuring resistivity of a formation with the first device and/or the second device to obtain a formation property [pg. 4 L. 17-19].  

In regards to claim 11, Donderici, as applied in claim 10 above, further teaches a step of calibrating the formation property with the time delay; and displaying a calibrated measurement of the formation property [pg. 3 L. 15-18, pg. 9 L. 5-8 and L. 22-24]. 

In regards to claim 12, Donderici, as applied in claim 10 above, further teaches that the time delay includes one or more measurements from propagation delay or phase shift [pg. 8 L. 22-27, pg. 9 L. 7-8].  

In regards to claim 13, Donderici, as applied in claim 10 above, further teaches a step of applying the time delay to a phase measurement [pg. 9 L. 7-8].  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (WO-2017/099710) as applied to claim(s) 1 above, and further in view of Ciglenec et al. (US-6,766,854).

In regards to claims 3 and 4, Donderici teaches, as applied in claim 1 above, that the mater module and module each comprises a line transmitter/driver and a line receiver to transmit/receive the signal and transmit/receive the return signal [pg. 4 L. 7-8 and L. 25-30, pg. 5 L. 11-15, pg. 8 L. 13-19]. However, Donderici does not explicitly teach that the master module and the module change between the transmitter and the receiver in order to transmit/receive the signal and transmit/receive the return signal.
On the other hand, Ciglenec teaches that when a module uses the same communication channel to transmit and receive signals, the module can change the module from a driver controlled by the transmitter to a receiver controller by a receiver to receive signals [fig. 32, col. 34 L. 32-46].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ciglenec‘s teachings of switching between the transmitter and the receiver in the master module and the module taught by the Donderici because it will permit the modules to transmit and receive signals reliably using a single communication channel.

In regards to claim 14, the combination of Donderici and Ciglenec, as shown in claims 1, 3 and 4, teaches a method performing the claimed functionality. Therefore, the combination also teaches the claimed system comprising the claimed components. The combination also teaches that the one way travel time is calculated from the round trip travel time [see Donderici pg. 8 L. 22-27]. This teaching means that the information handling system control the master module to measure a time for the signal to travel from the master module to the module and the return signal back to the master module 

In regards to claim 15, the combination of Donderici and Ciglenec, as applied in claim 14 above, further teaches that the time delay includes one or more measurements from propagation delay or phase shift [see Donderici pg. 8 L. 22-27, pg. 9 L. 7-8].  

In regards to claim 16, the combination of Donderici and Ciglenec, as applied in claim 14 above, further teaches that the information handling system is configured to record measurement of resistivity of a formation with the first device and/or the second device to obtain a formation property [see Donderici pg. 3 L. 15-18, pg. 4 L. 17-19].  

In regards to claim 17, the combination of Donderici and Ciglenec, as applied in claim 16 above, further teaches that the information handling system is configured to calibrate the formation property with the time delay [see Donderici pg. 9 L. 5-8]. 

In regards to claim 18, the combination of Donderici and Ciglenec, as applied in claim 14 above, further teaches that the tool comprises more than two modules/devices and that the synchronization is process is repeated for each module [pg. 7 L. 11-12, pg. 8 L. 13-19 and L. 22-27]. This teaching means that the same process described in claim 14 is repeated for the additional modules. Therefore, the combination teaches the limitations of claim 18.

In regards to claim 19, the combination of Donderici and Ciglenec, as shown in claim 16 above, teaches the claimed limitations.

In regards to claim 20, the combination of Donderici and Ciglenec, as shown in claim 15 above, teaches the claimed limitations.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (WO-2017/099710) as applied to claim(s) 1 above.

In regards to claim 9, Donderici teaches a step of transmitting the signal [pg. 8 L. 13-19 and L. 22-27]. Donderici does not explicitly teach that the signal is 1 hertz to 1 gigahertz. However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have used the claimed frequency to transmit the signals because a frequency of 1 hertz to 1 gigahertz will permit to transmit the signal reliably without errors.

Allowable Subject Matter

Claim(s) 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In regards to claim 6, the prior art cited in this office action does not teach either by anticipation or combination the following limitations: the time delay is T2, wherein T2 = T3 + (Tdd-T1), wherein T1 is a time it takes for the signal to be transmitted and detected at the master module.  

In regards to claims 7 and 8, the claims would be allowable due to their dependency on claim 6.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/FRANKLIN D BALSECA/Examiner, Art Unit 2685